Citation Nr: 1640580	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran performed active duty for training from October 1985 to March 1986.  He also served in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was certified to the Board by the San Diego, California RO.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Service connection for a low back disorder was denied in an October 2002 rating decision. The Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year thereafter.

2. Additional evidence has since been received relating to unestablished facts necessary to substantiate this claim.

3. The Veteran's low back disorder is related to his service-connected left knee disorder. 

CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).

2. New and material evidence to reopen the claim for service connection for a low back disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  A low back disorder was caused by a service-connected left knee disorder. 38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision below any error related to the Veterans Claims Assistance Act (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Claim to Reopen

An October 2002 rating decision denied entitlement to service connection for a low back disorder.  The Veteran did not perfect a timely appeal following that decision or submit new and material evidence within a year thereof.  Hence, the October 2002 rating decision is final.  38 U.S.C.A. § 7105.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In support of the claim to reopen the appellant has submitted October 2012 and February 2016 private medical opinions from H. S. Chadra, M.D., who opined that the Veteran's low back pain is due to his service-connected left knee disorder.  This evidence suggesting a link between a low back disorder and the Veteran's service-connected left knee disorder is new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (2015).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485   (1993).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the service treatment records do not show any treatment for or complaints of low back problems. 

The Veteran was afforded a VA medical examination in August 2012. He was diagnosed with lumbar spine radiculitis and degenerative disc disease.  At that time, the examiner opined that the Veteran's low back disorders were less likely than not related to his service-connected left knee disorder.  The examiner reasoned that the Veteran's back complaints may be due to the service-connected left knee disorder but that there were no available records to review to support that. 

The Veteran has submitted two private medical opinions from Dr. H.S. Chadra opining that the appellant's low back pain is due to his service-connected left knee disorder.  Additionally, the Veteran has submitted a December 2006 private medical opinion from Gary Miller, his chiropractor, who opined that the Veteran's low back pain is secondary to a biomechanical aberration that is caused by his left knee dysfunction. 

The Veteran's VA medical opinion is incomplete, as the examiner acknowledged. However, the Veteran has submitted the more probative private medical opinions. As there is no competent medical opinion evidence to the contrary service connection is in order.  38 U.S.C.A. §§ 101(24), 5107; 38 C.F.R. § 3.310; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 

The benefit sought on appeal is allowed.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


